Dear Mr. Wells:
You advise that the Rapides Parish Police Jury has created two entities, namely, the Rapides Parish Finance Authority, and the England Economic and Industrial Development District. You further state that the same individual has been appointed chairman of both bodies.
The foregoing situation is violative of the provisions of Louisiana's Dual Officeholding and Dual Employment Law, LSA-R.S.42:61, et seq. An individual may not legally hold positions concurrently where such holding involves the following statute:
      A. In addition to the prohibitions otherwise provided in this part, no other offices or employments shall be held by the same person in combination if any of the following conditions are found to pertain and these prohibitions shall exist whether or not the person affected by the prohibition exercises power in conjunction with other officers:
* * * * *
      (6) Funds received by one office or employment are deposited with or turned over to the other office or position.
The Authority is empowered to loan and has in fact loaned money to the District several times. Because these facts invoke the prohibitory language of LSA-R.S. 42:64(A)(6) above, we conclude Mr. Hines may not legally continue to hold both positions.
Any ethical concerns should be forward to the Commission on Ethics for Public Employees, 8401 United Plaza Blvd., Suite 200, Baton Rouge, Louisiana, 70809 for consideration.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: ______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams